Case 1:19-cv-01436-DDD-JPM Document 7 Filed 06/22/20 Page 1of1PagelID#: 32

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DEONTAY DESHUN HARDY, CIVIL DOCKET NO. 1:19-CV-1436-P
Petitioner
VERSUS JUDGE DRELL
10TH JUDICIAL DISTRICT MAGISTRATE JUDGE PEREZ-MONTES
COURT,
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 6), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED
WITHOUT PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this Ce day-of

owe 2020.
SSS ">

"DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
